DETAILED ACTION
This Office action is in response to the application filed on 31 July 2020.
Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. US 2019/0081675 A1.
As to claim 1, Jung discloses substantially the invention as claimed, including a radio base station (Figures 1, 3-7, the gNodeB or the network device 104) comprising:
a plurality of base station antenna devices (Figure 4-7, the TRPs 408, in some embodiments, if 2-panels of one UE are connected with 2 TRPs respectively, two sets of power control parameters (e.g., including two TPC commands) may be used, [85]) each of which to generate base station reception beams (TRPs, each is able to determine a TRP RX beam for uplink reception based on UE’s downlink measurement on TRP’s one or more TX beams and/or TRP is able to determine a TRP TX beam for the downlink transmission based on TRP uplink measurement on TRP’s one or more RX beams, [96]), and to receive, by using the base station reception beams, one or more signals (uplink signal(s)) transmitted from a wireless terminal (Figures 1, 2, 4-7, the UE or the remote unit 104) using one or more terminal transmission beams (UE TX beam group(s), [87]);
a processor (Figure 3, the processor 302); and
a receiver (Figure 3, the receiver 312) to measure reception quality of each of the signals for each of the base station reception beams (The network may configure the absolute power offset values/offset values based on its own measurements of UL reference signals, based on UE RSRP measurement reports of the DL reference signals, or based on UE recommendation for offset values possibly in a UE capability reporting, [86], [101]); and
a memory (Figure 3, the memory 304) to store a program which, when executed by the processor, performs operations of:
grouping (forming/categorizing) the base station reception beams into groups (UL beam group(s)) in units of the base station antenna devices (a UE may explicitly indicate an RX antenna group having beam correspondence and/or the UE may indicate a number of TX antenna groups with beam correspondence in which a mapping between a TX antenna group index and a RX antenna group index for beam correspondence is pre-determined and known to both the UE and a gNB, [94], [105], [108]), and performing transmission power control on the terminal transmission beams of the wireless terminal in units of the groups, on the basis of a result of measurement (Figure 4-7, the TRPs 408, in some embodiments, if 2-panels of one UE are connected with 2 TRPs respectively, two sets of power control parameters (e.g., including two TPC commands) may be used, [85]; and [86]-[98]).
As to claim 2,  Jung discloses, wherein the receiver measures reception quality of a measurement signal (a RSRP reporting from the UE) for each of the base station reception beams, the measurement signal being each of the signals transmitted from the wireless terminal, and the processor selects, for each of the base station reception beams, a terminal transmission beam (an uplink beam) of the wireless terminal used for transmission of the measurement signal received by the base station reception beam on the basis of the reception quality, groups (forms/categorizes) the terminal transmission beams of the wireless terminal, and notifies (indicates) the wireless terminal of group information, the group information being information on the grouping of the terminal transmission beams of the wireless terminal (Figures 1, 3-7 and associated text, [85]-[98], [105], [108]).
As to claim 3,  Jung discloses, wherein the processor further generates the measurement signal to be used for measurement of reception quality at the wireless terminal, wherein when base station transmission beams (DL beams) and the base station reception beams (UL beams) form a same gain pattern (a good and/or strong DL/UL beam indications) in the radio base station and the terminal transmission beams (UL beams) and terminal reception beams (DL beams) form a same gain pattern (a good and/or strong UL/DL beam indications) in the wireless terminal, the processor generates the measurement signal, and the base station antenna devices generate the (Figures 1, 3-7 and associated text, [85]-[98], [102], [104], [105], [108]). 
As to claim 4, Jung discloses, wherein the processor determines a transmission power control value in units of groups of the terminal transmission beams of the wireless terminal on the basis of the reception quality, at each of the base station reception beams, of the signals transmitted from the wireless terminal, and notifies the wireless terminal of the transmission power control value (Figures 1, 3-7 and associated text, [85]-[98], [102], [104], [105], [108]).
As to claim 6, Jung discloses, wherein the processor notifies (indicates) the wireless terminal of the transmission power control value in units of the groups at different transmission timings for different groups (Figures 1, 3-7 and associated text, [85]-[98], [102], [104], [105], [108]).
As to claim 8, Jung discloses, wherein the processor notifies (indicates) the wireless terminal of a transmission power control value for a group for which transmission power needs to be changed (Figures 1, 3-7 and associated text, [85]-[101]).
As to claim 10, Jung discloses, wherein in a case where transmission power of the wireless terminal exceeds a maximum transmission power when transmission power is increased for a plurality of groups, the processor notifies the wireless terminal of a transmission power control value for a group selected from the groups (Figures 1, 3-7 and associated text, [85]-[101])
Claims 5, 7, 9, 11 have the same limitations of claims 4, 6, 8, 10 respectively; therefore, they are rejected under the same rationale as in claims 4, 6, 8, 10 shown above.
As to claim 12, Jung discloses, wherein the processor determines whether to perform transmission power control in units of the groups or perform transmission power control in common for all the groups on the basis of whether interference with another radio base station is present (Figures 1, 3-7 and associated text, [85]-[101]).
As to claim 13, Jung discloses a wireless terminal (Figures 1, 2, 4-7, the UE or the remote unit 104) that performs radio communication with a radio base station (Figures 1, 3-7, the gNodeB or the network device 104) including a plurality of base station antenna devices (TRPs) (Figure 4-7, the TRPs 408, in some embodiments, if 2-panels of one UE are connected with 2 TRPs respectively, two sets of power control parameters (e.g., including two TPC commands) may be used, [85]), each being capable of generating base station reception beams (TRPs, each is able to determine a TRP RX beam for uplink reception based on UE’s downlink measurement on TRP’s one or more TX beams and/or TRP is able to determine a TRP TX beam for the downlink transmission based on TRP uplink measurement on TRP’s one or more RX beams, [96]), the wireless terminal comprising:
a terminal antenna device (Figure 2, the transmitter 210) to generate terminal transmission beams, and transmit signals to the radio base station by using the terminal transmission beams (UL beams) (Figures 1, 2-7 and associated text, [85]-[101]);
a processor (Figure 2, the processor 202), and
(Figure 2, the memory 204) to store a program which, when executed by the processor, performs operations of:
determining transmission power of the terminal transmission beams on the basis of an instruction from the radio base station in units of groups, into which at least some of the terminal transmission beams are grouped (formed and/or categorized) in units of the base station antenna devices of the radio base station, at which at least some of the signals transmitted by the terminal transmission beams is received (Figures 1, 2-7 and associated text, [85]-[101]).
As to claim 14, Jung discloses, wherein the processor generates a measurement signal (a RSRP reporting from the UE) to be used for measurement of reception quality at the radio base station, wherein the processor generates the measurement signal on the basis of an instruction from the radio base station, and the terminal antenna device generates terminal transmission beams (UL beams) on the basis of the instruction from the processor, and transmits the measurement signal to the radio base station (Figures 1, 2-7 and associated text, [85]-[101]).
As to claim 15, Jung discloses: a receiver (Figure 2, the receiver 212) that measures, for each of terminal reception beams (DL beams), reception quality when measurement signals transmitted from the radio base station are received by using the terminal reception beams generated by the terminal antenna device, wherein when base station transmission beams (DL beams) and base station reception beams (UL beams) form a same gain pattern (a good and/or strong DL/UL beam indications) in the radio base station and terminal transmission beams and the terminal reception beams form a same gain pattern (a good and/or strong UL/DL beam indications) in the wireless (a DL beam) of the radio base station used for transmission of the measurement signal received by the terminal reception beam on the basis of the reception quality, and groups (forms and/or categorizes) the terminal transmission beams associated with the terminal reception beams into groups in units of base station antenna devices of the radio base station on the basis of the terminal reception beams, for the terminal reception beams, base station transmission beams generated by one base station antenna device of the radio base station are selected (Figures 1, 2-7 and associated text, [85]-[101], [102]-[105], [108]). 
Claim 16 corresponds to the system claim of the radio Base Station claims 1 + the wireless terminal claim 13; therefore, it is rejected under the same rationale as in claims 1, 13 shown above.
Claim 17 corresponds to the method claim of the radio Base Station claims 1 + the wireless terminal claim 13; therefore, it is rejected under the same rationale as in claims 1, 13 shown above.
Claim 18 corresponds to the control circuit claim of the radio Base Station claim 1 therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 19 corresponds to the control circuit claim of the wireless terminal claim 13; therefore, it is rejected under the same rationale as in claim 13 shown above.
Claim 20 corresponds to the non-statutory program storage medium claim of the radio Base Station claim 1 therefore, it is rejected under the same rationale as in claim 1
Claim 21 corresponds to the non-statutory program storage medium claim of the wireless terminal claim 13; therefore, it is rejected under the same rationale as in claim 13 shown above.
The prior art cite in this Office action is: Jung et al. US 2019/0081675 A1.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAI V NGUYEN/Primary Examiner, Art Unit 2649